Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 20-cv-2439-JAL

  YEMINA MARINO,

         Plaintiff,
  v.

  SPIZZIGO ENTERPRISES, LLC,
  L’ANGOLO 107 INVESTMENTS, LLC,
  and SALVATORE DOMANTI, individually,

        Defendants.
  ______________________________________________/

         DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT,
       ALTERNATIVELY, MOTION FOR MORE DEFINITE STATEMENT, WITH
                  INCORPORATED MEMORANDUM OF LAW

         Defendants        SPIZZIGO        ENTERPRISES,          LLC,      L’ANGOLO   107

  INVESTMENTS, LLC, and SALVATORE DOMANTI (hereinafter collectively

  referred to as “Defendants”), by and through undersigned counsel, hereby

  respectfully move this Court, pursuant to Rules 8, 10, and 12 of the Federal

  Rules of Civil Procedure, for an Order dismissing Plaintiff’s Complaint or, in the

  alternative, instructing Plaintiff to plead a more definite statement. [DE 1]. In

  support, Defendants state as follows:

                                          Background

         Plaintiff filed a three (3) Count complaint against Defendants. [DE 1].

  Plaintiff alleges that Defendants failed to pay proper minimum wages, overtime

  wages, and a vague assertion regarding “unpaid wages”. In review of the form

  Complaint, it appears that Plaintiff seeks relief under the Fair Labor Standards

  1 | Page
                                  PERERA BARNHART ALEMÁN
                        12401 Orange Drive · Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 2 of 14




  Act (“FLSA”), 29 U.S.C. § 201 et seq., for Counts I and II, as well as Chapter 448

  of the Florida Statutes, Florida’s Minimum Wage Act (“FMWA”) for Count III.

  Unfortunately, the Complaint is so riddled with factual and legal deficiencies that

  it is impossible for Defendants to clearly decipher, let alone respond, to Plaintiff’s

  claims.

        First, the Complaint seemingly lumps all the named Defendants together

  in each of the three counts without specifying how each party allegedly violated

  Federal or Florida law. This is a hallmark of a “shotgun pleading.” Next, despite

  the liberal pleading standards for FLSA complaints, Plaintiff presents virtually

  no facts to connect her work to the FLSA coverage allegations, no facts regarding

  Defendant Domanti’s status as an “employer” under the FLSA, and forwards

  copy-and-paste allegations that are, oddly, contradictory. Third, in Count III of

  the Complaint, the legally incoherent “Breach of Agreement to Pay Wages and

  For Unpaid Wages”, Plaintiff seeks relief under Fla. Stat. § 448.110(6). This is

  troubling at the outset since the FLSA, and by interpterion the FMWA, does not

  allow for recovery for unpaid work hours, except if there is a minimum wage

  violation, and if the employee can prove there was such a violation, may only

  recover minimum wages for unpaid work hours. Foster v. Angels Outreach, LLC,

  2007 WL4468717 (M.D. Ala. 2007); 29U.S.C.§206. Further, Plaintiff failed to

  provide Defendants with any pre-suit notice of her minimum wage claim, as

  strictly required by the MFWA, prior to filing her Complaint. Finally, Plaintiff’s

  alleged breach of contract claim within Count III is preempted by the FLSA.


  2 | Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 3 of 14




        Based on the foregoing, Defendants respectfully request this Honorable

  Court enter an Order dismissing Plaintiff’s Complaint.

                               MEMORANDUM OF LAW

   I.   THE LEGAL STANDARDS FOR GRANTING A MOTION FOR DISMISSAL
        UNDER FED.R. CIV. P. 12(6)

        Federal Rule of Civil Procedure 12(b)(6) provides that a complaint is to be

  dismissed if it fails to state a claim upon which relief can be granted. Claims are

  subject to dismissal if they fail to be “plausible on their face” or if they fail “to

  raise a right to relief above the speculative level.” American Dental Ass’n v. Cigna

  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010). In Cigna Corp., the Eleventh Circuit

  held that in Twombly (Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)), “the

  Supreme Court expressly ‘retired’ the ‘no set of facts’ pleading standard under

  Rule 8(a)(2) that the Court had previously established in Conley v. Gibson.” Id.

  Further, the Eleventh Circuit held that the Twombly Court requires that

  complaints contain “factual allegations [that] must be enough to raise a right to

  relief above the speculative level.” Id. “The Court ultimately held that to survive

  a motion to dismiss, a complaint must now contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

  (quoting Twombly, 550 U.S. at 570). The Court “held that the standard ‘calls for

  enough fact to raise a reasonable expectation that discovery will reveal evidence

  of the claim.’” Id. (quoting Twombly, 550 U.S. at 556). The Court noted that “when

  plaintiffs ‘have not nudged their claims across the line from conceivable to



  3 | Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 4 of 14




  plausible, their complaint must be dismissed.’” Id. (quoting Twombly, 550 U.S.

  at 570).

         In Cigna Corp., the Eleventh Circuit held that “the tenet that a court must

  accept as true all of the allegations contained in a complaint is inapplicable to

  legal conclusions.” Id. “[W]here the well-pleaded facts do not permit the court to

  infer more than the mere possibility of misconduct, the complaint has alleged—

  but it has not shown—that the pleader is entitled to relief.” Id. The Eleventh

  Circuit noted that the Supreme Court has recently suggested a two- prong

  approach to resolving motions to dismiss: “1) eliminate any allegations in the

  complaint that are merely legal conclusions; and 2) where there are well-pleaded

  factual allegations, ‘assume their veracity and then determine whether they

  plausibly give rise to an entitlement to relief.’” Id. Importantly, the Eleventh

  Circuit held that “courts may infer from the factual allegations in the complaint

  obvious alternative explanations, which suggest lawful conduct rather than the

  unlawful conduct the plaintiff would ask the Court to infer.” Id.


   II.   THE COMPLAINT SHOULD BE DISMISSED FOR FAILING TO STATE A
         CAUSE OF ACTION

             a. Overview

         This Court should dismiss the Complaint because Plaintiff fails to state a

  claim under the FLSA. [DE 1]. Rule 8(a)(2) of the Federal Rules of Civil Procedure

  requires that each claim in a pleading be supported by “a short statement of

  claim showing that the pleader is entitled to relief.” In Ashcroft v. Iqbal, 129 S.


  4 | Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 5 of 14




  Ct. 1937 (May 18, 2009), the Supreme Court reiterated its recent tutelage

  regarding pleading claims for relief:

              [T]he pleading standard Rule 8 announces does not require
              ‘detailed factual allegations,’ but it demands more than an
              unadorned,       the    defendant-unlawfully-      harmed-me
              accusation. A pleading that offers ‘labels and conclusions’ or
              ‘a formulaic recitation of the elements of a cause of action will
              not do.’ Nor does a complaint suffice if it tenders ‘naked
              assertion[s]’ devoid of ‘further factual enhancement.’

  Id. at 1949 (emphasis added).

        Rather, to survive a motion to dismiss, the Court held that “a complaint

  must contain sufficient factual matter…to ‘state a claim to relief that is plausible

  on its face;’” “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Id. (emphasis

  added) (citing Twombly, 550 U.S. at 570). The Court further noted that a

  complaint contains sufficient factual content only when it allows a court

  reasonably to draw the inference that the defendant would be liable for the

  misconduct alleged; pleadings that are nothing more than conclusions are not

  entitled to the assumption that the allegations are true. Id.

        Since Iqbal, the Eleventh Circuit explained in Sinaltrainal v. Coca-Cola Co.,

  578 F.3d 1252, 1260 (11th Cir. 2009), that on a motion to dismiss, the court “is

  not required to accept a plaintiff’s legal conclusions.” Similarly, the court is not

  required to draw inferences and should ignore “unwarranted deductions of

  facts.” Id. See also Oates v. Jackson County Sheriff’s Office, 2010 U.S. Dist. LEXIS

  57916, *3 (N.D. Fla. 2010) (noting that “conclusory allegations, unwarranted

  deductions of fact, or legal conclusions masquerading as facts will not insulate
  5 | Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 6 of 14




  a complaint from dismissal”). As set forth in detail below, Plaintiff’s Complaint

  should be dismissed because it is devoid of factual allegations sufficient to

  support any of her claims for relief.

        Specifically, Plaintiff fails to allege sufficient facts to establish that

  Defendants are subject to the requirements of the FLSA through enterprise

  coverage, or even that Mr. Domanti (who is sued individually) is an employer

  under the Act; as such, his liability is only derivative to that of the corporate

  Defendants. Patel v. Wargo, 803 F.2d 632, 637 (11th Cir. 1986); Zarate v. Jamie

  Underground, Inc., 629 F. Supp. 2d 1328 (S.D. Fla. 2009). Defendants also

  dispute the sufficiency of Plaintiff's Complaint with respect to the contradictory,

  laundry-list allegations within paragraphs 16 and 22 as well as the alleged

  willfulness of the Defendants.


           b. Pleading Problem #1: Shotgun Complaint

        Plaintiff failed to properly delineate which Defendant is allegedly in

  violation of any Federal or Florida law. Rather than pleading a discrete count for

  each Defendant, Plaintiff vaguely alleges that the “Employer” (a muddled

  placeholder for all the named Defendants) committed the alleged wage & hour

  violations. Further, Count III is comprised of two different legal theories intwined

  together. The Complaint is a shotgun pleading that should be dismissed.

        One type of shotgun pleading is one that does not separate different causes

  of action into separate counts. See Bickerstaff Clay Prods. Co. v. Harris Cnty., 89

  F.3d 1481, 1485 n.4 (11th Cir. 1996) (“The complaint is a typical shotgun

  6 | Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 7 of 14




  pleading, in that some of the counts present more than one discrete claim for

  relief.”); Cesnik v. Edgewood Baptist Church, 88 F.3d 902, 905 (11th Cir.1996)

  (characterizing as a shotgun pleading a complaint that “was framed in complete

  disregard of the principle that separate, discrete causes of action should be pled

  in separate counts”); Novak v. Cobb Cnty. Kennestone Hosp. Auth., 74 F.3d 1173,

  1175 & n.5 (11th Cir. 1996) (referring to a complaint that pleaded multiple causes

  of action in a single count as “a quintessential ‘shotgun pleading’”); Cole v. United

  States, 846 F.2d 1290, 1293 (11th Cir. 1988) (labeling as a shotgun pleading a

  complaint that set forth, in one count, “every act, [regardless of which defendant

  committed the act], which, in the pleader's mind, may have had a causal

  relationship to the [injury]”). Here, Count III of the Complaint, seeks “unpaid

  wages” under both Fla. Stat. § 448.110 and a state law breach of contract theory.

  While Count III is also subject to a FLSA preemption (argued more fully infra) it

  is also an example of a shotgun pleading where Plaintiff seeks relief on multiple

  causes of action within one count.

        Separately, the Complaint improperly asserts multiple claims against

  multiple defendants without specifying which of the defendants are responsible

  for which acts or omissions, or which of the defendants the claim is brought

  against. See Davis v. Staramba Corp., No. 8:15-CV-1936-T-36MAP, 2015 WL

  12838807, at *2 (M.D. Fla. Nov. 6, 2015) (concluding that FLSA complaint was

  an improper shotgun pleading because it “contain[ed] a number of allegations

  that refer[red] to ‘Defendant’ or ‘Defendants’ without identifying the individual

  defendant or specifying the combination of defendants to which the allegation
  7 | Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 8 of 14




  pertain[ed]”). The unifying characteristic of all types of shotgun pleadings is that

  they fail, in one way or another, to give the defendants adequate notice of the

  claims against them and the grounds upon which each claim rests. The

  Complaint is undoubtedly a shotgun pleading.


           c. Pleading Problem #2: Failure to Properly Allege FLSA Coverage

        The FLSA requires an employer to pay an employee “an overtime wage of

  one and one-half times his regular rate for all hours he works in excess of forty

  hours per week.” See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

  1292, 1298 (11th Cir. 2011); see also 29 U.S.C. § 207(a). “In order to be eligible

  for FLSA overtime, however, an employee must first demonstrate that he is

  ‘covered’ by the FLSA.” Josendis, 662 F.3d at 1298. “This requires a showing that

  the jurisdictional prerequisite of ‘interstate commerce’ exists in a given case, a

  showing that may be made one of two ways—enterprise coverage or individual

  coverage.” Dimingo v. Midnight Express, Inc., 2018 WL 770478, at *2 (S.D. Fla.

  Jan. 16, 2018).

        Here, Plaintiff fails to allege any facts to support the existence of enterprise

  coverage in this case and, instead, relies on formulaic recitations. “[A]n employee

  may…be covered by FLSA through `enterprise coverage' if her employer: ‘(1) has

  employees engaged in interstate commerce or in the production of goods for

  interstate commerce, or employees who handle, sell, or otherwise work on goods

  or materials that have been moved in, or produced for, interstate commerce by



  8 | Page
                                PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 9 of 14




  any person; and (2) has gross volume sales or business of at least $500,000

  annually.’” Josendis, 662 F.3d at 1298.

        In the Complaint, Plaintiff does not factually allege any nexus between her

  employment and interstate commerce to sufficiently satisfy the first prong of

  enterprise coverage. See Sarria v. La Canasta Latina Corp., 2015 WL 12862717,

  at *2 (S.D. Fla. Oct. 8, 2015) (Ungaro, J.) (dismissing FLSA complaint for failure

  to state a claim where plaintiff's allegations of interstate commerce under

  enterprise coverage theory—indistinguishable from those asserted here—

  "amount[ed] to a mere form complaint”); Rojas v. OC Elec., LLC, Civil Action No.

  18-24149-Civ-Scola, 2019 U.S. Dist. LEXIS 56935 (S.D. Fla. Apr. 3, 2019)(same).

  As the Honorable Judge Ungaro stated in Sarria, and quoted by the Honorable

  Judge Scola in Rojas, “[w]ithout sufficient allegations relating to the Plaintiff’s

  employment and how this employment implicates interstate commerce for

  purposes of being covered by FLSA, the Court is unable to find that Plaintiff

  states a claim for relief.” Sarria at *2. Based on the deficient allegations,

  Defendants respectfully request that this Court dismiss Counts I and II of the

  Complaint. See also Botero v. S. Fla. Pain & Rehabilitation Ctr., Corp., No. 12-

  20924-CIV-MORENO,         2012     WL     2502801,      *2    (S.D.    Fla.   June   28,

  2012)(dismissing complaint where no allegations of how employees are engaged

  interstate commerce are pled).

           d. Pleading Problem #3: Vague and Contradictory Allegations

        Paragraphs 16 and 22 constitute a hodge-podge of unintelligible and

  contradictory allegations. For example, in paragraph 16, Plaintiff alleges that
  9 | Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 10 of 14




   she is not a tipped employee within the meaning of the FLSA. [DE 1, ¶ 16(a)].

   However, the Complaint also alleges that Plaintiff worked as hourly wait staff in

   a restaurant (a traditionally tipped position) and that Defendants were taking

   tips or otherwise using tips for improper purposes. [DE 1 ¶¶ 12, 16]. Similarly,

   in Count II, Plaintiff alleges, on one hand, that Defendants failed to pay overtime

   and, on the other, paid overtime at the incorrect rate. [DE 1 ¶ 22]. These

   inharmonious allegations make it impossible for Defendants to comprehend the

   root of Plaintiff’s alleged claims. Rule 12(f) is designed to address these pleading

   issues and better streamline discovery.


            e. Pleading Problem #4: Failure to Properly Allege Operational
               Control

         In the Complaint, Plaintiff includes Salvatore Domanti as an individual

   Defendant. The FLSA defines an “employer” as “any person acting directly or

   indirectly in the interest of an employer in relation to an employee.” See 29

   U.S.C. § 203(d). Additionally, the Eleventh Circuit has held that a “corporate

   officer with operational control of a corporation’s covered enterprise is an

   employer along with the corporation, jointly and severally liable under the FLSA”

   as long as that corporate officer is “involved in the day-to-day operation or ha[s]

   some direct responsibility for the supervision of the employee.” Alvarez Perez v.

   Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150 (11th Cir. 2008).

         In review of the Complaint, Plaintiff’s only statement regarding Domanti is

   that “[b]oth entities [the corporate defendants] are owned and/or controlled,

   directly or indirectly, by Defendant Salvatore Domanti.” [DE 1 at ¶ 3]. Nothing
   10 | P a g e
                                PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 11 of 14




   more. There are no allegations regarding Domanti and any alleged supervision

   he may have of employees, responsibilities for general operations of the business,

   corporate finances, or employee-related areas, such as wages or timekeeping.

   Without more than these barebones allegations, Plaintiff has not met her burden

   and Defendant Domanti respectfully requests to be dismissed from this suit.


  III.   COUNT III MUST BE DISMISSED FOR FAILING TO PROVIDE PRE-SUIT
         NOTICE PURSUANT TO FLA. STAT. §448.110(6)(a)

         Florida has within its Constitution the requirement that “Employers shall

   pay Employees Wages no less than the Minimum Wage for hours worked in

   Florida.” Fla. Const. Art. X, § 24(c). To enforce this entitlement, the Article

   expressly details the right of employees to bring a civil action against employers

   that fail to pay the minimum wage:

               (e) Enforcement. Persons aggrieved by a violation of this
               amendment may bring a civil action in a court of competent
               jurisdiction against an Employer or person violating this
               amendment and, upon prevailing, shall recover the full
               amount of any back wages unlawfully withheld plus the same
               amount as liquidated damages, and shall be awarded
               reasonable attorney's fees and costs.

   Fla. Const. Art. X, § 24(e).

         Subsection (f) of the Article grants the state legislature the power to “adopt

   any measures appropriate for the implementation of this amendment.” Fla.

   Const. Art. X, § 24(f). One of the measures adopted under the FMWA requires

   that “prior to bringing any claim for unpaid minimum wages pursuant to this

   section, the person aggrieved shall notify the employer alleged to have violated

   this section, in writing, of an intent to initiate such an action.” Fla. Stat. §
   11 | P a g e
                                PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 12 of 14




   448.110(6)(a). The purpose of this measure is to provide employers the

   opportunity to satisfy the minimum wage claim with the employee before the

   matter reaches the courts. Fla. Stat. § 448.110(6)(b).

         This Court has routinely dismissed Florida minimum wage claims when

   the plaintiff did not provide the defendant with pre-suit notice. See, e.g., Montes

   v. M&M Mgmt. Co., No. 15-80142-CIV, 2015 WL 4077463, at *3 (S.D. Fla. July

   6, 2015)(“Here, Count III of Plaintiffs' Amended Complaint alleges a violation of

   Fla. Const. Art. X, § 24. Before bringing this claim, Plaintiffs must have complied

   with the pre-suit notice requirements established in the FMWA.”); Dominguez v.

   Design by Nature Corp., No. 08-20858-CIV, 2008 WL 4426721, at *3 (S.D. Fla.

   Sept. 25, 2008)(dismissing Florida minimum wage claim without prejudice for

   failure to provide pre-suit notice and stating “that the notice requirement and

   section 24 of the Florida Constitution can be reconciled”).

         In the Complaint, Count III seeks relief through both Fla. Stat. § 448.110

   and a state law breach of contract theory. This conflation is, on its face,

   problematic and warrants dismissal of Count III. See Section I supra.


   IV.   COUNT III IS PREEMPTED BY THE FAIR LABOR STANDARDS ACT

         The other “half” of the jumbled Count III is Plaintiff’s assertion of a breach

   of contract claim for “unpaid wages”. “As a matter of law, [a] plaintiff cannot

   circumvent the exclusive remedy prescribed by Congress in asserting equivalent

   state law claims in addition to the FLSA claim.” Garcia v. Nachon Enters.,

   Inc., 223 F. Supp. 3d 1257, 1268 (S.D. Fla. 2016); accord Bell v. 1220 Mgmt.

   12 | P a g e
                                PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 13 of 14




   Group, LLC, 2018 U.S. Dist. LEXIS 102699, at *4 (S.D. Fla. June 20, 2018). Here,

   Count III is simply a state law version of Plaintiff’s FLSA claim for minimum

   wages from Count I involving Defendants’ alleged illegal tip-credit scheme. The

   FLSA prohibits such duplicative claims. See Bule v. Garda CL Southeast, Inc.,

   2014 U.S. Dist. LEXIS 95618, at * (S.D. Fla. July 11, 2014) (“[T] this Court finds

   it prudent to follow Bouthner, Botello, and the other cases across the country

   that prohibit plaintiffs from avoiding the procedures and substantive rules of the

   FLSA through artful pleading”).

   Dated: November 20, 2020

                                                   Respectfully submitted,

                                                   By: /s/ Bayardo E. Alemán
                                                   J. Freddy Perera, Esq.
                                                   Florida Bar No. 93625
                                                   freddy@pba-law.com
                                                   Bayardo E. Alemán, Esq.
                                                   Florida Bar No. 28791
                                                   bayardo@pba-law.com
                                                   Brody M. Shulman, Esq.
                                                   Florida Bar No. 92044
                                                   brody@pba-law.com

                                                   PERERA BARNHART ALEMÁN
                                                   12401 Orange Dr., Suite 123
                                                   Davie, FL, 33330
                                                   Telephone: 786-485-5232
                                                   Counsel for Defendants




   13 | P a g e
                                PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 1:20-cv-24391-JAL Document 10 Entered on FLSD Docket 11/20/2020 Page 14 of 14




                              CERTIFICATE OF SERVICE

          I hereby certify that on November 20, 2020, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that
   the foregoing document is being served this day on all counsel of record or pro
   se parties identified on the attached Service List in the manner specified, either
   via transmission of Notices of Electronic Filing generated by CM/ECF or in some
   other authorized manner for those counsel or parties who are not authorized to
   receive electronically Notices of Electronic Filing.

                                                   By: /s/ Bayardo E. Alemán
                                                   J. Freddy Perera, Esq.
                                                   Florida Bar No. 93625
                                                   freddy@pba-law.com
                                                   Bayardo E. Alemán, Esq.
                                                   Florida Bar No. 28791
                                                   bayardo@pba-law.com
                                                   Brody M. Shulman, Esq.
                                                   Florida Bar No. 92044
                                                   brody@pba-law.com


   SERVICE LIST

   Anthony F. Sanchez, Esq.

   ANTHONY F. SANCHEZ, P.A.
   6701 Sunset Drive, Suite 101
   Miami, Florida 33143
   Tel. 305-665-9211
   Fax. 305-328-4842
   E-mail: AFS@laborlawfla.com
   Counsel for Plaintiff




   14 | P a g e
                                PERERA BARNHART ALEMÁN
                      12401 Orange Drive · Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
